 ECKERD'S MARKET, INC.337Eckerd'sMarket,Inc.andRetail Clerks Interna-tionalAssociation,Local204, AFL-CIO. Cases11-CA-3942 and 1 1-CA-395 5June15, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH,AND JENKINSOn February 16, 1970, Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theGeneral Counsel and the Union filed exceptions totheTrialExaminer'sDecision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.1.The Trial Examiner found that "fountainmanager" Malone was in charge of the combinationsoda fountain and lunch counter in Respondent'sWilmington, North Carolina, retail store involvedherein, and was a supervisor within the meaning ofthe Act. We disagree.Malone spent 95 percent of her time serving foodand beverages to customers, alongside the threeother fountaingirls,and operating the grill. Shespent the remainder of her worktime ordering sup-plies asneeded from vendors specifiedina listprepared by Respondent's "fountain coordinator,"and preparing records which indicated the foun-tain'sprofit and loss. Neither activity involved asubstantial degree of independent judgment. TheEmployer's "fountaincoordinator," who is respon-sibleforsettingup the fountains throughoutRespondent's chain of stores and overseeing theiroperation and profitability, established the prac-tices and procedures for Malone to use and regu-larly conferred with her.Although Respondent argued that Malone was asupervisor, it is clear that Store Manager Jones, notMalone, prepared the fountain employees' workschedules; granted a wage increase to them withoutfirstconsultingMalone; gave fountain employeestime off, often after an employee called him, ratherthanMalone; assigned nonfountain employees toassistMalone if she was shorthanded; and had to benotified by Malone if the fountain girls wanted tochange shifts. Malone was never told that she hadthe authority to hire and fire employees, and when,on one or two occasions, she asked Jones to repri-mand a fountain employee, Jones conducted hisown investigation.Even though Malone was an experienced foun-tainemployee who ostensibly "ran" the fountain,her duties were routine in character and did notrequire the exercise of independent judgment. Asthe record is devoid of evidence that Malone pos-sessed any of the other indicia of supervisory statusnormally required, we find Malone was not a super-visor within the meaning of the Act.'2.The TrialExaminerfound that Respondent, inenforcing its policy against the display in its storesof any controversial insignia, placards, or notices,did not violate Section 8(a)(1) and (3) of the Actwhen it threatened to and did discharge four em-ployees2 because they refused to remove the unionbuttons which they were wearing on their clothingat work.We disagree.The Union began a campaign to organize the em-ployees on June 24, 1969.3 During the followingweek, the Union received signed authorizationcards from a majority of the employees in the ap-propriate unit. On June 30, several union suppor-ters began to wear union buttons about the size of a5-cent piece bearing the legend, "Retail ClerksUnion, AFL-CIO. July 1969."On July 1, the same day that Jones told the em-ployees ata meetingthat the Union would be op-posed "by every lawful and propermeans," he or-dered employees Painter and Malone to removetheir union buttons.Malone did so, but Painter,given the choice of removing the button or leavingthe store, chose the latter course of conduct. Thenextday,July 2, Jones discharged employeesMalone, Morgan, and Price for not removing theirunion buttons as ordered. We agree with the TrialExaminer that Painter's case is indistinguishable'Frank G Shattuck Company,106 NLRB 838, 843 (head counterclerk)YMalone, whom we found was not a supervisor,above, was dischargedwith employees Morgan,Painter, and Price3All dates are 1969 unless otherwise indicated183 NLRB No. 40 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the clear discharges of Malone,Morgan, andPrice on July 2.We basically agree with theTrialExaminer's ex-position of the applicable law in this area. As wesaid inConsolidated Casinos Corp.,164 NLRB950:The right of employees to wear union insig-nia at work has long been recognized as a pro-tectedconcerted activity.Further,as theBoard held inFloridanHotel of Tampa,Inc.,inthe circumstances of that case,"the fact thatthe employees involved come in contact withhotelcustomers does not constitute such`specialcircumstances'as to deprive themof their right, under the Act, to wear unionbuttonsatwork."Here,as inFloridanHotel,there was no strike nor union animositybetween groups of employees; the buttonswere inconspicuous and the legends on themwere in no way provocative; and there was nosubstantial evidencethat they affected Re-spondent's business or that the prohibitionagainst wearing them was necessary to main-tain employee discipline. [Emphasis suppliedand footnotes omitted.]However,contrary to the Trial Examiner,we findthat Respondent has not established sufficient "spe-cial circumstances" to justifyits conduct.The onlyspecificincident relating to customer complaintstestifiedto byJones,in a vague and somewhat con-flicting manner,involved customer Rawlins' com-plaint that an employee had offered him a unionbutton priorto July 2.Jones also described com-plaints from"several"unnamed customers prior tothe discharges,but gave no details, and testified tothe fact that three or four complaints were receivedafter the July 1 and 2 discharges.There was no strike or animosity among em-ployees at Respondent's store during the organiza-tional campaign to justify the prohibition againstwearing union insignia.Sincemere contact withcustomers is not a basis for barring employees fromwearing union buttons,it follows that Respondent'sbusiness or employee discipline had to be affectedby the display of union buttons for it to justify thedischarges.Clearly,the vague,general evidencepresentedbyRespondentwas not substantialenough to establish either of the latter"special cir-cumstances"warranting removal of the small, in-nocuously labeled union buttons worn by its em-ployees.Accordingly,we find that by threatening todischarge,and discharging,employeesMalone,Morgan,Painter,and Price for wearing union but-tons on their clothing atRespondentviolatedSection 8(a)(3) and(1) of the Act.3.We agree with the TrialExaminerthat theUnion didnot represent an uncoercedmajority ofthe employeesin the unitfound appropriate when itdemandedrecognitionon July 1. We do so, how-ever,notbecauseMalone solicited severalauthorization cards, as wehave foundthat she wasnot a supervisor,but because of the representa-tions,madeby Fox andMalone in soliciting signa-turesto the cards,that the employees who signedsuch cards wereonlyexpressing an interest in learn-ing more aboutthe Unionand were not obligatingthemselves to become members of the Union.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices,the Board will orderRespondent to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies ofthe Act.Having found that Respondent discriminatorilydischarged Ruth Malone,BeverlyMorgan, MaryPainter,and Marguerite Price, the Board will orderRespondentto offerthem immediate and full rein-statement to their former jobs or, if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make themwhole forany loss ofearnings that they may have suffered from the timeof theirdischarge to the date of Respondent'sofferof reinstatement.The backpayfor the foregoingemployees shall be computed in accordance withthe formulaapproved in F.W.Woolworth Com-pany,90 NLRB 289, withinterest computed in themanner and amountprescribedinIsisPlumbing &Heating Co.,138 NLRB716, 717-721. We shallalsoorderRespondent to preserve and, uponrequest,make availableto theBoard or its agents,payrolland other records to facilitate the computa-tionof backpay due.As theunfair labor practicescommitted byRespondent are of a character striking at the rootof employeerights safeguardedby the Act, we shallorderthat Respondent cease and desist from in-fringing in any manner the rights guaranteed in Sec-tion7 of the Act.N.L.R.B. v.EntwistleMfg. Co.,120 F.d 532, 536 (C.A. 4).CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce and in a business affecting commerce withinthe meaning of Section 2(6) and(7) of the Act. ECKERD'S MARKET, INC.2.Retail Clerks International Association, Local204, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to the hire andtenure of employment of Ruth Malone, BeverlyMorgan,Mary Painter, and Marguerite Price,thereby discouraging membership in the Union,Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(3) of the Act.4.By interfering with, restraining, and coercingits employees in the exercise of the rights guaran-teed in Section 7 of the Act, Respondent has en-gagedin and is engagingin unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Eckerd's Market, Inc., Wilmington, North Carolina,its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging,orotherwisediscriminatingagainst,any employee engaged in activity on behalfof Retail Clerks International Association, Local204, AFL-CIO, or any other labororganization.(b) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assistthe above-named or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage inother concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Ruth Malone, Beverly Morgan,Mary Painter, and Marguerite Price immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority orother rights and privileges, and make them wholefor loss of pay in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Notify the above-named employees, ifpresently serving in the Armed Forces of theUnited States, of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training and339Service Act, as amended, after discharge from theArmed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its retailstore in Wilmington, NorthCarolina,copiesof the attachednoticemarked"Appendix."4 Copies ofsaid notice,on forms pro-vided bythe RegionalDirectorfor Region11, afterbeing dulysigned by an authorized representative,shallbe posted by it immediatelyupon receiptthereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, including allplaceswhere notices to employeesare customarilyposted.Reasonable steps shallbe taken byRespon-dent toinsure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the said Regional Director, in writing,within 10 days from the date of its Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint hereinbe dismissed insofar as it alleges violations of theAct not specifically found herein." In the event that thisOrder is enforcedby a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof theUnited StatesCourt of AppealsEnforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inRetail Clerks International Association, Local204,AFL-CIO, or anyotherunion,bydischarging or otherwise discriminating againstour employees because of their union or con-certed activities.WE WILLNOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization, toform,join,or assist the above-named Union, orany other labor organization,to bargain collec-427-258 O-LT - 74 - 23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively through representatives of their ownchoosing,and to engage in other mutual aid orprotection, or to refrain from any or all suchactivities.WE WILL offer Ruth Malone, Beverly Mor-gan,Mary Painter, and Marguerite Price im-mediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without preju-dice to their seniority or other rights andprivileges,and make them whole for any lossof pay suffered as a result of discriminationagainst them.WE WILL notify the above-named employees,if presentlyserving inthe Armed Forces of theUnited States,of the right to full reinstatement,upon application after discharge from theArmed Forces, in accordance with the Selec-tive Service Act and the Universal MilitaryTraining and Service Act.ECKERD'SMARKET, INC.(Employer)DatedBy(Representative) (Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 1624, Wachovia Building,301NorthMain Street,Winston-Salem,NorthCarolina 27101, Telephone 919-723-9211, Ext.360.TRIALEXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: Copy of theinitialcharge herein was served on Eckerd's Mar-ket, Inc., herein called Respondent,' on July 7,1969, the complaint issued on October 15,2 and thecase washeard on O.;tober 28 and 29.3 The issueslitigated related to alleged violations of Section8(a)(1),(3), and (5). After the hearing a brief anda motion to correct transcript4 were filed by theGeneral Counsel, and a brief was filed by theUnion.Upon the entire record, the following findings offact and conclusions are adopted:Respondent's name appears as amended at the hearing2All dates are in 1969,unless otherwise indicated'Certain employees were permitted to intervene at the hearingI.RESPONDENT'S BUSINESSEckerd's Market,Inc., is aNorth Carolina cor-poration which operates a number of retail stores,includingone at Wilmington, North Carolina,which is the only store involved in the case at bar.Respondent'sannualgrossrevenuesexceed$500,000, and it annually receives from out-of-statesourcesgoods valued at more than $50,000.Respondent is engaged in commerceunder the Act.II.THE UNIONRetailClerksInternationalAssociation,Local204, AFL-CIO, hereinafter called theUnion, is alabororganizationunder the Act.III.THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues:1.Whether Respondent violated Section8(a)( I)of the Act by interrogating employees about theirunion activity and by threatening discharge unlessthey ceased wearing union buttons at work.2.Whether Respondent violated Section 8(a)(3)by discharging Malone, Morgan, Painter, and Pricefor displayingunionbuttons.3.Whether Respondent violated Section 8(a)(3)and (1) by reducing the hours of work and chang-ing the work shift of Fox, and by thereafterdischarging him.4.Whether Respondent violated Section 8(a)(5)and (1) by refusing to recognize the Union.A. Sequence of EventsThe Union's organizing campaign at Respon-dent'sWilmington store began on June 24, whenUnion Agent Brendle approached employee Fox inthe store and handed him some union authorizationcards with the instruction to have them signed byother employees. During the next few days, 15 suchcards were signed. On June 30, several of the unionadherents began to display on their clothing buttonsbearingthewords"RetailClerksUnion,AFL-CIO." Early on July 1 Store Manager Jonesdischarged Fox, allegedly for failing to order cer-tain stock items. Later that day Jones called ameeting of the employees and addresed them onthe subject of the Union,announcingthe deter-minationof Respondent to oppose the Union "byevery lawful and proper means," and citing the dis-advantages of union representation and some of thealleged fallacies of typical union propaganda. Thesame day and the next, Jones admonished severalof the employees to remove the union insignia theywere wearing, and, upon ascertaining that three of'For therulingon that motion see the order of December 30 For othercorrections of the transcript and certain evidentiary rulings, see that orderand the one of January 23, 1970 See, also, the order of February 10, 1970,relating to a postheanng offer of proof by Respondent ECKERD'S MARKET, INC.341them had not complied, discharged them and gavea fourth the choice of removing her button or leav-ing the store. She left.In the afternoon of July 1, Union Agent Brendleasked Jones to recognize the Union, claiming torepresent a majority of the store employees and dis-playing a batch of cards in an envelope. Jones' onlyanswer was to refer Brendle to the Board. Therequest was renewed the next day with no result.On July 5, a union officer wrote to O'Herron,Respondent'schiefexecutiveofficer,seekingrecognition and offering to prove the Union'smajority via a card check by a neutral party. Byletter dated July 10, O'Herron declined, citing cir-cumstances that had come to Respondent's atten-tionwhich convinced it that the Union did notrepresent an "uncoerced" majority of the em-ployees in an appropriate unit.So far as the record shows, there was no furthercontact between the Union and Respondent.B.Discussion1.The 8(a)(1) issuesPainter testified, without contradiction, and it isfound, that when, about 9 a.m. on July 1, she begantowear a union button, Jones asked about thelegend on the button; when she read it to him, heasked her if she had joined the Union; she answeredthat she had gone to a union meeting; and he or-dered her to remove the button.6 Whether such in-terrogation was unlawful will be considered at theconclusion of this Decision.During July 1 and 2, Jones admittedly ad-monished Price and Morgan, as well as Painter, toremove the union buttons displayed by them ontheir clothing, and, when they failed to comply, or-dered them either to remove their buttons or leavethe store. In addition, Palmer testified that on July1she removed her union button, after being told byJones that Respondent's policy barred her wearingboth the button and her store badge.'Since it is found below that the displaying of thebuttons did not, under the circumstances of thiscase, constitute protected, concerted activity, it fol-lows that Respondent did not violate Section8(a)(1) by threatening discharge for such activity,or by ordering employees to desist therefrom."Fox testified that on June 27, when he began towear a union button in the store, Store ManagerJones asked him for the name of the Union; Foxpointed to the button, calling out the name; Jonesasked who was the union organizer; Fox displayedBrendle's card; Jones asked what the Union waspromising and what percentage of the employeesthe Union needed to obtain; and Fox answered thattheUnion already had obtained the necessarymajority. Jones' version of the foregoing incidentwas that on June 30, he asked Fox if the name oftheUnion was "Retail Clerks Union" and that,after producing what appeared to be a businesscard, Fox answered in the affirmative. Here, as el-sewhere, Fox's testimony conflicted in materialrespects with statements in a pretrial affidavit. Inview of this, as well as other matters affecting Fox'scredibility (discussed below), I do not credit hisforegoing testimony insofar as it conflicts with thatof Jones, and find only that on June 30, Jones, ashe testified, attempted to verify through Fox thename of the Union. While even such a limitedinquirymight have been regarded by Fox asdesigned to elicit from him some clue as to hisunion sentiments, he might just as well have at-tributed the inquiry to mere curiosity on the part ofJones.55As found below, Jones did not take any overt position against the Unionuntil the next dayMalone also testified about interrogation by Jones However, as she isfound below to have been a supervisor,any such interrogation would nothave been unlawfulrThe record shows that Malone was also involved in these incidentsHowever, in view of her supervisory status, no finding is made as to her'There was some testimony about a threat by Jones in his July 1 speechto (a) discontinue certain employee discount privileges and (b)dischargeemployees for union activity Neither of these was alleged in the complaint,and at the hearing the General Counsel specifically disclaimed any conten-2.The 8(a)(3) issuesa.The discharges for wearingunionbuttonsAdmittedly, Jones discharged Price and Morganon July 2 because of their refusal to comply withhis instruction to remove their union buttons," andon July 1 gave Painter the choice of removing thebutton or leaving the store, whereupon she electedto leave. I deem Painter's case indistinguishable forpresent purposes from those of Price and Morgan.'°The buttons were about the size of a 5-cent pieceand, in addition to the name of the Union's parent,bore only the legend "July 1969." Respondentcontends that, in discharging these employees, itwasmerely enforcing a longstanding, nondis-criminatory policy against the display in its stores ofany controversial insignia, placards, or notices.O'Herron, Respondent's board chairman, testifiedthat this has been Respondent's policy for over 30years, and that it has been communicated to storemanagers.While, admittedly, it has never beencommunicated to employees, except in the form oforalad hocwarnings, the record affords insufficientbasisfor rejectingO'Herron's testimony, cor-roborated by Jones, that such has been Respon-tionwith regard to(b) In his brief, the General Counsel makes noreference to either of these mattersAccordingly, theywill not befurtherconsidered(In any event,as to(b), thepreponderanceof employeetestimony,as well asthe documentary evidence, is that Jones merelywarned of discharge for unionactivityduringworktime As to,the legalityof such a warning in the present context,seeCentral Soya of Canton, Inc ,180 NLRB 546 )On the same date, Jones discharged Malone for the samereasonNoviolation maybe found asto her becauseof her supervisory status10MayrathCompany, 132 NLRB 1628, 1630,Standard Fittings Co,133NLRB 928 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDdent's policy.Nor is there any persuasive evidencethat such policy has been discriminatorily en-forced."From analysis of the Board and court decisionsdealing with disciplinary action against employeesfor wearing union insignia,the following principlesemerge:1.The display of such insignia is a form of con-certed activity and does not cease to be protectedmerely because it occurs during worktime.122. It is no defense that the disciplinary actionwas based,as here, on a longstanding nondis-criminatory rule or policy against the wearing ofany controversial insignia,"or that such action wasnot taken for the purpose of discouraging union ac-tivity, it being sufficient that such action inherentlytends to discourage union activity.3.However,thedisciplinaryactionwillbedeemed lawful upon a showing of"special circum-stances."The Board has found such special circum-stances to exist where,because of the provocativenature of the legend on the insignia,in the contextof factional bitterness and recriminations amongthe employees engendered by a prolonged and un-successful strike,itwas found"entirely reasonable"for the respondent to apprehend that the insignia"would promote disorder and engender further divi-siveness between strikers and nonstrikers. 11114 How-ever, even in such a poststrike situation,the em-ployer may not lawfully prohibit the display of in-conspicuous union insignia such as are involved inthe case at bar.15 Nor will it suffice for an employerto show that the display of such insignia in a plantproduced momentary work stoppages,complaintsby a few nonunion employees,some distraction ofemployees from their work,or excessive conversa-tion.'sWhere, as here,the insignia are displayed byemployees of a retail establishment who wait on theemployer'scustomers,the Board has required ashowing that such display resulted in"customercomplaints,loss of business,friction between unionand non-union employees,or detracted from thedignity of"the employer's operations.17" Price testified that during the latest presidential campaign she wore, inJones presence,a pin with a small elephant's head,and Morgan gave liketestimony as to wearing a religious medal However,from visual inspection,Iam satisfied that the elephantpin could easilyhave passedfor a piece ofcostume jewelry,and Morgan,herself,acknowledged that the religiousmedal would probably not have been recognized as such bynon-CatholicsUnder these circumstances,I credit Jones'denial thathe observedeither ofthe foregoing insignia,since,even if they were displayed in his presence,they might well have escaped his attention." Republic Aviation Corporation v N L.R B,324 U.S 793Harrah's Club,143 NLRB1356, enforcement denied on other grounds337 F 2d 177 (C A 9)" United Aircraft Corporation,134 NLRB 1632BoeingAirplaneCompany, 103 NLRB 1025, enfd.on thispoint 217F.2d 369 (C.A. 9).1°Central Soya ofCanton,Inc.,180 NLRB 546;Power Equipment Com-pany,135 NLRB 945, enfd. 313 F 2d 438, 442 (C.A 6); Armour & Co, 8NLRB 1100, 1 112 TheBoard in these cases cited the absenceof proof thatthe wearing of the insignia caused a"serious disturbance" or substantialloss of production."Floridan Hotel of Tampa, Inc,137NLRB 1484, 1486, enfd. asIt follows from the foregoing that in the case atbar the Board would find Respondent's rule to beproper,as applied to the union insignia,only if itwas sufficiently shown that it was reasonable forRespondent to expect that the display of such insig-nia would have a substantial adverse effect on (a)employee efficiency or discipline or (b) relationswithcustomers,and that,inevaluating thereasonableness of Respondent's judgment in theforegoing respects,theBoardwould considerevents that occurred after, as well as before, thedisciplinary action.18Respondent attempted to show the reasonable-nessof its disciplinary action through certaintestimony by Jones concerning the situation in thestore during the union campaign.This was to theeffect that during the last week in June, whileUnion Organizer Brendle was frequenting the storeand contacting the employees on behalf of theUnion,they seemed to become nervous anddisturbed and unable to concentrate on their work.Jones added that after the employees began wear-ing union buttons, which,so far as the recordshows, first came to his notice on July 1,19 therewere overrings at the cash register, and employeesengaged in conversations among themselves, whichimpeded service to customers. Jones also cited aninstancewhen two nonunion employees com-plained of the quality of the service given them atthe fountain.20One may have some reservations as to whethersuch testimony established that there was a substan-tial deterioration in employee efficiency as a resultof the wearing of the buttons or that Respondenthad good reason to apprehend that such would bethe case.21However,there is no need to resolvethat point since there was no controversion ofJones' further testimony that on July 1 he receiveda number of complaints from customers about thebuttons, and in this connection Jones cited the caseof Rawlins,who was offered a button by an em-ployee,andcontemporaneouscomplaintsby"several"other unidentified customers.Jones alsomodified 318F 2d 545 (C A 5), andcases there cited SeealsoCon-solidatedCasinosCorporation,164 NLRB 950.'" SeeUnitedAircraftCorporation,supra,where, in finding the respon-dent's apprehension of disruption of production to be reasonable, theBoard cited incidents occurring after the disciplinary action1° Jones testified that he did not see any union buttons before July 1 andthere was no probative evidence to the contrary (Although Fox claimed tohave pointed out his button to Jones on June 27, 1 credit Jones'denial Seefn. 29,below Only one other union adherent, Malone,claimed to haveworn a button in the store before July 1, her testimony being that she did soon June 30 However,there was no evidence that Jones noticed the buttonon that date nor even that it was worn in his presence )20 Three of the four girls discharged for wearing buttons worked at thefountain. Only one of the four fountain employees(Young)was not shownto have worn a union button21As noted above, Jones initially attributed the decline in employee effi-ciency to the campaign of solicitation within the store conducted byBrendle during the last week of June (before any buttons were displayed)While he also cited instances of inefficiency while the buttons were dis-played,and blamed the buttons therefor,it is not clear how he could deter-mine that it was the buttons rather than the union campaign in general thatwas responsible for the employees'agitation ECKERD'S MARKET, INC.mentioned complaints by three or four additionalcustomers which were receivedafter July 2. Theforegoing testimony was marked at points by vague-ness and there was an apparent conflict betweenJones' initial assertion that the only complaintabout the buttons that he could recall as havingbeen made before the employees were dischargedwas that of Rawlins, and later testimony thatseveral others had made like complaints even be-foreRawlinsdid.Nevertheless, there was no con-troversion of such testimony, and, even if onediscounts Jones' foregoing belated recollection ofthe "pre-Rawlins" complaints,there remains a hardcore of testimony concerning four or five customercomplaints about the buttons.In theFloridan Hotelcase the Board indicated that proof of customercomplaints would be a valid defense in a case suchas this.22Accordingly, it is found that Respondent wasprivilegedtoenforce its antiinsignia rule bydischarge and threats of discharge, and no violationis found with respect to such conduct.b.FoxFox was hired in November 1968. Of the em-ployees, he was the most active solicitor for theUnion. When he was hired, Jones promised to givehim 5 hours' overtime work each week in additionto the regular 40 hours. His principal duties con-sistedoforderingstockfromRespondent'swarehouse or from predesignated outside sources,whenever the supply of an item on the shelves fellbelow a specified level. His overtime duties con-sisted of preparing for shipment to Respondent'swarehouse or to suppliers articles under warrantywhich had been returned by customers. Like all theother employees, he worked on one of the store'stwo shifts, which required that each employee re-port on alternate days at 9 a.m. and 1 p.m. On June28, a Saturday, Jones notified him that his weeklyhours would be reduced to 40 and he would betransferred to the store's other shift. On june 30,the next workday, he worked under the new shiftand hours schedule. Early the next morning, Jonesnotified him of his discharge for failure to ordercertain items.The General Counsel contends that the reductioninhours, the change in shift, and the dischargewere all motivated by Jones' resentment of Fox'sunion activity.While admitting that, as foundabove, he asked Fox on June 30 about the name ofthe Union, and that he singled him out for thisinquiry because he had seen him talking to Brendleand had been told that Fox had discussed the Unionwith an assistant manager, Jones denied that he was22While it istrue that all but one of the foregoingfour or five complaintscame to Jones'notice onlyafter the discharges had been effected and thatthey, therefore, could not havebeen motivatedby suchcomplaints, thelatter would,nevertheless,seem to be relevant under theUnited Aircraftcase to showthe reasonableness of Respondent's apprehensionthatthe dis-play of Unioninsigniawould offend customers343aware of Fox's prounionsentiments.However, it isclear from Jones' foregoingadmission as to hisreasons for interrogating Fox that he had amplecause to suspect that Fox was involved with theUnion, and such suspicion was undoubtedly rein-forced, if not confirmed, when, as Jones testified,Fox produced a card and supplied the name of theUnion therefrom. In any event, the inference iswarranted, under all the circumstances, that Joneswas not unaware of Fox's union sentiments.23However, Jones insisted that the reduction inhours was related to the hiring of one Davenport,on June 19, nearly a week before the advent of theUnion, to work in the stockroom. According toJones, the volume of returned merchandise havingincreased to the point where Fox could not handleitduring his 5 hours of overtime, Jones decided,when he hired Davenport, to assign to him all ofthat work, and instructed Fox to familiarize himtherewith,whichFox did. Jones added thatbeginning on June 30, he in fact assigned Fox'sovertime duties to Davenport, thereby necessitatingthe reduction in Fox's hours. The latter did notdispute any of the foregoing testimony but, in fact,acknowledged that he had not always been ableduringhisovertimehours to complete theprocessing of the returned merchandise on hand,and that on June 19, he began to train Davenport inthat work.Accordingly, it is found that the decision toreplace Fox with Davenport on the overtime workwas made before the advent of the Union, and thatthe reduction in Fox's hours was related to thatdecision and not to any discriminatory considera-tions.As for the change in shift, Fox acknowledgedthat it meant only that he would work the samehours, albeit on different days,24 and Jones ex-plained without contradiction that the change wasmade necessary by the fact that he had three men-m Fox's old shift doing the same work, and onlyone man on the other shift, who was preparing toleave on vacation. I credit such testimony and findno violation here.As to Fox's discharge on July 1, Jones' explana-tion was that he had decided to take the action theprevious evening on discovering certain derelictionsby Fox, and that,inmakingthat decision, he alsotook into account a recentgeneraldecline in Fox'sefficiency and reliability. According to Jones, Foxhad been a satisfactory employeeuntilabout June1,when his performance began to deteriorate tothe point where it became necessary for Jones towarn him of discharge if his work did not improve.As instances of the foregoing deterioration, Jonescited (a) two complaints by customers during theL'The small size of the unit would alone warrant such an inferenceWiesePlow Welding Co, Inc,123 NLRB 61624Thus, instead of reporting the next workday (June 30) at 9 a m , hehad to report at I p in,and the following day at 9 a in instead of I p m 344DECISIONSOF NATIONALLABOR RELATIONS BOARDfirst part of June about certain offensive remarks byFox in connection with the cashing of theirchecks'25 (b) his failure about June 15 to ordercharcoal, which oversight he falsely denied, and asa result of which the store had no charcoal for over2 weeks, and(c) his obtaining permission to leavework by misrepresentation. Finally, on June 30, ac-cording to Jones, he learned that Fox had orderedtoo many typewriter ribbons, and later, at 6 p.m.that day, Jones ascertained that, although he as-sured Jones that he had done so, Fox had neglectedto order two items-washcloths and Similac26-from Respondent's warehouse. The Similac was ad-mittedly one of the most important items in thestore. Jones testified that he was so provoked bythis further proof of Fox's unreliability that he de-cided to discharge him the next day.Fox admitted the failure to order charcoal andone of the check-cashing incidents, and that he wasreprimanded therefor. He admitted also that he hadobtained leave from work through misrepresenta-tion, and that he had ordered to many typewriterribbons, but disputed Jones' testimony as to thefailure to order the washcloths and the Similac. Asalready noted, Fox's testimony was at times in con-flict with his pretrial affidavits. At other times, hefell into vacillation and self-contradictions, and hedisplayed a fitful memory in critical areas. Underthese circumstances, and notwithstanding Jones'occasional testimonial lapses, I credit him as againstFox and find that, although representing to Jonesthat he had done so, Fox did not in fact order theforegoing items from Respondent's warehouse onJune 30. It is further found, as testified by Jones,that he had several weeks before warned Fox ofdischarge if he did not improve'27 and that he hadin the past discharged other employees for un-satisfactory work.211 The only factors supporting theGeneral Counsel's case are (1) Respondent's unionanimus, and (2) the timing of the discharge in rela-tion to the incident on June 30, when Jones elicitedfrom Fox the name of the Union under circum-stances which should have confirmed Jones' suspi-cions that Fox was a union adherent.As to (1), on July 1 Jones admittedly delivered tothe assembled employees a speech which urgedthem in vigorous terms to repudiate the Union. Healso, as found above, threatened employees withdischarge, and did discharge them, for refusing to23 Fox's duties included approval of customers' checks29A brand of milk for infants2' Fox made an obortive effect at the hearing to portray Jones as havingresponded favorably,when early in June Fox hinted at his desire for a raiseHowever,Fox finally admitted, contrary to his pretrial affidavit, that he wasnot promised a raise, and that Jones told him on that occasion that he "hadsome improving to do," and Fox did not expressly deny that Jones had alsoindicated on that occasion that Fox would not be retained unless his workimproved29There was no evidence nor contention that others had been retaineddespite deficiencies comparable to those of Fox29While not strictly germane to the instant issue, it may be noted thatalthough Fox insisted that he, too,displayed a union button during the lastweek in June, Jones denied that he at any time saw such a button on Fox Iremove their union buttons. However, it has beenfound that Respondent was thereby lawfully enforc-ing a nondiscriminatory policy. Moreover, certainof the circumstances under which those dischargeswere effected militate against, rather than aid, theGeneral Counsel's contention that they demon-strate a disposition to discharge solely because ofadherence to the Union. Had Jones been sodisposed, it would seem that, whenever an em-ployee identified herself as a union adherent by dis-playingaunionbutton,Joneswouldhavedischarged her forthwith,using as apretext the pol-icy against wearing controversial insignia. Instead,he repeatedly offered such employees opportunitiesto avoid discharge by removing the buttons. Suchconduct bespoke a concern about enforcement ofRespondent's "anti-insignia"policy rather than adisposition to visit reprisalson employees solelybecause of theirunion sentiments.As for the timing of the discharge in relation toJones' apparent confirmation of his suspicionsabout Fox's interest in the Union,the significancethereof is again diluted by Jones' foregoing demon-strated willingness to retain union adherents evenafter they had identified themselves as such" It maybe urged that Jones was more resentful of Fox'sunion activities because they were more extensivethan those of the other employees. However, therewas no direct evidence that, before dischargingFox, Jones was apprised of the extent of his solicita-tion activity nor that he was aware that it wasgreater than that of Malone,30 who was given twoopportunities to avoid discharge by shedding herunion button.Moreover, with regard to the timing of Fox'sdischarge, it is necessary to give due weight to thefact that, as found above, Jones had only recentlywarned Fox of discharge unless he mended hisways, and that the matters which came to Jones' at-tention on June 30, and which according to himtriggered the discharge were not patently trival orunsubstantial, but might well have been deemed byJones to reflect upon Fox's efficiency and reliabilityand to afford good reason for implementing theforegoing warning of discharge.31All things considered, the evidence does notseem to preponderate in favor of a finding that Foxwas terminated for union activity, and it will berecommended that the pertinent allegation of thecomplaint be dismissed.credit such denial,not only because of the circumstances cited above af-fecting Fox's credibility in general,but also because there is no evidencethat Jones at any time objected to Fox's displaying a button, nor any ap-parent reason why Jones should have enforced the antunsigma ruleagainst other employees, but not against FoxShe solicited three employees,as against six by FoxIn its brief the Union points out the oversights by Fox that came tolight on June 30, involved only 3 items out of the500 to1,000 that he wasresponsible for ordering However,Fox admitted that one of the threeitems-Similac-was "about the most important"item in the store,and it isunderstandable that Jones would be as much,if not more,provoked byFox's apparently deliberate concealment of his oversights as by the over-sights themselves 3.The 8(a)(5) issuea.The appropriate unitECKERD'S MARKET, INC.345The complaint alleges that the unit appropriatefor bargaining consists of all the employees atRespondent'sWilmington store, excluding profes-sional employees, office clerical employees, guards,and supervisors as defined in the Act. Respondentobjects to this unit description only insofar as it ex-cludes professional employees. The only employeeaffected by such exclusion was Batts, the store'spharmacist. She was registered under state law andthe record warrants a finding that her training andduties are such as to constitute her a professionalemployee under the Act. Since it is Board policy,absent circumstances not here present, to excludeprofessional employees from units containing non-professional employees,32 itis found that the unitdescribed in the complaint is appropriate.b.The Union's majority statusThere were submitted at the hearing, and dulyauthenticated, 15 signed cards, each of which con-tained an unambiguous authorization of the Unionto represent the signer in collective bargainingabout wages, hours, etc.Itwas stipulated at the hearing that at the time ofthe Union's initial request for recognition on July 1,therewere 26 persons on the payroll of theWilmington store.33 Of this number, it is notdisputed that StoreManager Jones and hisassistants, Seabrook and Cain, must be excluded assupervisors, and Batts is excluded for reasons al-ready stated.Of the remaining 22 names, theGeneral Counsel would exclude Ballard, Barry, andWard as temporary employees.34On the evidence, it is found that Barry and Ward,who were both students, were hired, apparently inJune1969, with theunderstandingthat they wouldwork only during their summer vacation and, ifwork was available, during their Christmas vaca-tion. Accordingly, it is found that they were tempo-rary employees hired for a definite term, who didnot have sufficient community of interest with theother employees to warrant their inclusion in thestorewideunit.35The General Counsel wouldalso exclude as atemporary employee Ballard, a porter, who was'$ Sec 9(b)( I) of the Act forbids the Board, in directing an election, toinclude professional employees in the same unit with nonprofessionals,without affording the former an opportunity to vote separately on such in-clusionWhere a union is the petitioner, the Board has consistantly refusedto direct such a separate election, unless the union has submitted a showingof interest among the professional employees,and, absent such a showing,has excluded themVickers, Incorporated,124 NLRB 1051,Gary SteelProducts Corporation,127 N LRB 1170,Liggett Drug Company, Inc,110NLRB 949,General Instrument Corporation,140 NLRB 18, enfd 319 F 2d420 (C.A 4) Here,no card was submitted by the Union for Batts,the onlyprofessional employee, and the record affirmatively shows that she did notsign one See my order of December30, parII, item 8hired to work on a part-time basis until such time asRespondent could find someone to work full time.Ballard worked regularly about 12 hours a week fora period of 6 months until he was replaced (in Sep-tember) by a full-time employee. Since Ballard wasnot hired for a definite term, it is found that he wasnot a temporary employee but a regular, part-timeemployee, and he will be counted as in theunit.36Respondent would exclude Malone, who signed aunion card, as a supervisor or managerial em-ployee. She had the title of "fountain manager,"and directed the work of three other girls at thecombination soda fountain and lunch counter.Although the bulk of her time was devoted to serv-ing customers, she was admittedly told, when hired,that she was to "run" the fountain and would beresponsible for the profitability of its operations.She was required to maintain a record of receiptsand expenses, and had authority to change theprices of fountain items.37 If she needed more help,she would apply to Jones, who would assign em-ployees to the fountain from other areas in thestore.With regard to shift assignments at the foun-tain,Malonetestified that they were arranged bythe other girls, without consulting her. However, itis apparent from, all the circumstances that Malonewas the only one who could have authorized suchactionby the others, and the fact that sheacquiesced therein does not negate her authority inthat area. As to the station assignments within thefountain area, while she asserted that the arrange-ment in effect was suggested by one of the girls,Malone admitted that she made the final decision inthat regard. She also made recommendations toJones with regard to disciplinary action, whichrecommendations were given considerable weight,although he would conduct an independent in-vestigation of the matter. Her rate of pay was 30cents an hour higher than that of the other fountainpersonnel.In view of the foregoing, it is found that Malonewas both a supervisor and, by virtue of her powerto fix prices, a managerial employee,38 and maytherefore not be countedas inthe unit.Respondent would exclude Gootee as a con-fidentialemployee.While the record fails toestablish that her status was such as to require herexclusion on that ground'39 the only evidence as toher duties was Jones' uncontradicted testimony thatshe worked full time in his office, where she per-" This number did not includeFox, who,as noted above,was dischargedearlyin the morningof July I" As to Ward,who signed a union card,the General Counsel took noposition at the hearing,but in his brief urged her exclusion'S SeeBrown-Forman DistrillersCorporation,118 NLRB 454,BelcherTowing Company,122 NLRB 1019'" PersonalProducts Corporation,114 NLRB 959, 960'r Shetestifiedshe would do so only after consulting the other fountainemployees However, it is clear under the circumstances that such con-sultations were voluntary on her part and that there was nothing to preventher from acting on her own in this area, nor did she so contend" Eller Co, 108 NLRB 1417, 1422See theB F Goodrich Company,115 NLRB722,724 346DECISIONSOF NATIONALLABOR RELATIONS BOARDformed secretarialwork for him.She will ac-cordingly be excludedas anoffice clerical em-ployee.40Of the 18 remaining persons on the July 1payroll, I 1 had before that date signed cards thatwere duly authenticated at the hearing.However,of these cards the record shows that four (Purdy's,Wilson's, Young's, and Morgan's) were solicited byMalone, who as found above, was a supervisor. Ac-cordingly,thesecardsmay not be counted.41Without these cards, the Union had no majority asof July 1.42An additional reason for invalidating the cards ofWilson, Purdy, and Young, as well as that ofHughes, is afforded by the testimony of those em-ployees, which was not only not contradicted butwas partially corroborated by Fox, that theysigned in reliance on representations by Maloneor Fox that, in so doing, they were only expressingan interest in learning more about the Union andwere incurring no membership, or any other,obligation to the Union.43In view of the above findings, it is not necessaryto determine whether any of the foregoing, orother,cards are invalid for other reasons'44 nor" For cases treating as"office clencals"employees who performsecretarial work,seeVulcanized Rubber andPlasticsCompany,Inc ,129NLRB 1256,1258,Pine StateCreamery Company,Inc. andSouthern IceCream,130 NLRB 892, 894,E HKoesterBakeryCo., Inc, 136 NLRB1006, 1014,Carling BrewingCo. Inc ,126 NLRB 347,349, DohrmannCommercial Company,127 NLRB 205, 207.4iSopps,Inc., 175 NLRB296, and cases there cited,Nash-FinchCom-pany, dibla Jackand Jill Stores,178 NLRB 458.11This would be true even if one counted the card of Fox,despite thefinding above that he was discharged early in the morningof JulyI(severalhours before the Union's first bargaining request)for nondiscriminatoryreasons41As tothe effect of the representation that the sole purpose of signingwas to show interest in learning more about the Union,see, generally,LeviStrauss&Co,172 NLRB No 57, McEwenManufacturingCompany andWashington Industries,Inc.,172 NLRB No 99, andN L R B v GissellPacking Co , 395 U S 575 As tothe effect of the"no-obligation"represen-tation,seeSilverFleet, Inc ,174 NLRB 873 (While,as pointed out in theUnion's brief,this Examiner expressed a differentview inHome PrideProvisions,Inc ,161 NLRB634, theBoard did not pass on the matter thereandSilver Fleetis now controlling,in any case )It is true that Fox testified,albeit after some vacillation, that, in additionto the representations described above, he told these and other employeeswhether the Union's requests on July 1 andthereafter were properly framed or directed, norany of other matters which would have been per-tinent had the Union obtained valid cards from amajority of the employeesin the unit.Itwill,accordingly, be recommended that therefusal-to-bargain allegation of the complaint bedismissed.There remains to be resolved the legality ofJones' interrogation of Painter on July 1.Whilesuch interrogation occurred in the context of anorder to remove her union button, it has beenfound that such order was not unlawful.In view of Painter's own advertisement of herunion sentiments by displaying the button,Jones'inquiries about that emblem and about her unionaffiliation cannot be regarded as so patently coer-cive as to beper seunlawful. In any event, even ifdeemed to be violative of the Act, such interroga-tion, standing alone, would not warrant a remedialorder.RECOMMENDED ORDERItisordered that the complaint herein bedismissed in its entirety.that their cards would be used for a"cardcheck," if over 51 percentsignedHowever,such a statement,even if made,would be clearly incon-sistent with such other representations,and, absent any explanation by Foxof themeaning of his rathercrypticreference to a cardcheck,could havedone little to dispel the impact of such other representations Moreover, tothe extent that the employees denied that Fox referred to a cardcheck, Icreditsuch denials,not only because of the incongruity of such a referencein the context of his other representations, but also in view of Fox'sgeneral unreliabilityas a witness,as well as his afternoted vacillation onthe instant point" If one were to consideronly thetestimonyof Fox, the General Coun-sel's principal witness on the point, it would be necessaryto rejectalso thecards of Bellamy,Ellis,Hodgins,Painter,and PalmerFor, the recordshowstheywere solicitedby Fox, who testifiedthat hemadethe samerepresentations as are described above to all thosehe solicited However,the testimony of Bellamy, Ellis, and Hodgins raises somedoubtas to theirreliance on such representations. Since it will notaffect theresult, in anyevent,no attempt will be made to evaluate these conflicting considerations,and it will be assumed for presentpurposesthat the cardsof the foregoingthree employees are valid In the cases of Painter and Palmer,who dis-played union buttons after signing thecards,Ideem controllingthe factthat,by donning the buttons, they removedany doubt as totheir desire forrepresentation by the Union